Title: Charles Yancey to Thomas Jefferson, 17 January 1816
From: Yancey, Charles
To: Jefferson, Thomas


          
            Dr Sir
             Richmond Jany 17th 1816
          
          the  petition of Mr Miller has passed our body agreeable to the prayer & I have Spoken to Mr Cabell to Support it in the Senate. the petition of for the central college has also passed our body & the one concerning our the obstruction of the Navigation &c  excuse hurry with esteem I am Dr Sir Your friend & Hble Sert
          Charles Yancey
        